Citation Nr: 0611391	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure, for accrued benefit 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to March 1976.  
He died in December 2000, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and January 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant testified at a Board 
Videoconference hearing in March 2004.

By decision dated in August 2004, the Board denied the 
appellant's claims.  In a July 2005 Order, the United States 
Court of Appeals for Veterans Claims (the Court) granted a 
joint motion to vacate and remand by the parties (the veteran 
and the VA Secretary), vacating the Board's August 2004 
decision and remanding the case to the Board for further 
development and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

It was noted in the July 2005 Joint Motion to Vacate and 
Remand that the record includes a January 2002 report of 
contact, which shows that the veteran's service 
representative informed the VA that the veteran had been 
"determined to be totally disabled by the Social Security 
Administration (SSA)."  In its July 2005 Order vacating the 
Board's August 2004 decision, the Court ordered that the 
appellant's claims should be remanded to obtain the SSA 
records.  As noted by the Court, VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims file copies of 
the veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the issues on appeal.  As this question is involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant that an effective date for the 
award of benefits will be assigned if any of her claims are 
granted and also includes an explanation as to the type of 
evidence that is needed to establish the claims sought on 
appeal, to include the effective dates.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The AMC/RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3). 

3.  The RO should then review the 
expanded record and readjudicate the 
claims.  If any claim is not granted to 
the appellant's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





